Citation Nr: 1456855	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, adjustment disorder, depression, anxiety disorder, and paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia.

In November 2009 the Veteran testified at a hearing before RO personnel. He also testified during a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2010.  Copies of both transcripts are of record

In March 2011, the Board reopened the Veteran's claim of service connection for an acquired psychiatric disorder, recharacterized the issue on appeal to include PTSD (see Clemons v Shinseki, 23 Vet App 1 (2009)), and thereafter remanded the appeal for additional development.

While the appeal was in remand status, the Board notified the Veteran that the
Acting VLJ that conducted his October 2010 videoconference hearing was no
longer employed by the Board and offered him an opportunity to have another
hearing.  See 38 C.F.R. § 20.717 (2014).  In July 2013, the Veteran's representative notified the Board that the claimant wanted another hearing, and the appeal was remanded to afford him that hearing.

The Veteran testified before the undersigned VLJ in July 2014.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during the pendency of this appeal.

2.  An acquired psychiatric disorder was not manifest in service, and psychosis was not manifest within one year of separation from service; an acquired psychiatric disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service, and psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in September 2007 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was asked to provide specific details of the stressful incidents in service that resulted in his claimed PTSD.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records as well as VA and private treatment records have been obtained and associated with the record.  Records were sought from the Social Security Administration (SSA); however, SSA responded in August 2011 that they had no records pertaining to the Veteran.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded hearings before RO personnel, an Acting VLJ and a VLJ, during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearings and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of psychosis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

38 C.F.R. §  4.125(a) requires that the diagnosis of PTSD conform to the DSM-IV criteria.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

In this case, the record reflects combat service.  Thus, the Board concludes that the evidence establishes the occurrence of the Veteran's claimed combat stressors.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the more probative evidence demonstrates that the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  In June 1974, his urinalysis was positive for phenobarbital.  The Veteran explained that he had taken some of his father's ulcer pills during the week prior to urinalysis.  A provider concluded that the drug usage was legitimate.  On separation physical examination in July 1974, the Veteran was psychiatrically normal.  He was deemed to be qualified for release from active duty.

Service personnel records include a February 1974 administrative record showing that the Veteran failed to report for duty for a period of less than 24 hours.  In March 1974, the Veteran was subjected to nonjudicial punishment, including forfeiture of pay and five days restriction.  In August 1974, he was advised of the advantages of immediate reenlistment and recommended for reenlistment.  

Records from York Hospital indicate that the Veteran was hospitalized in November 1981 with diagnoses of dysthymic disorder and adjustment disorder with depressed mood.  The author of the discharge summary noted that the Veteran had presented to the emergency room reporting that he had lost a job in July and had trouble coping with it.  He endorsed some suicidal thoughts and emotional difficulty in the past.  He reported that he was "busted" for selling drugs in the Navy and discharged, which prompted a suicidal gesture.  

The Veteran was again hospitalized at York Hospital in April 1982, with complaints of hopelessness and helplessness.  The author of the discharge summary noted that the Veteran had finished college in May of the previous year and since then had been increasingly despondent and depressed when he recognized that his social, personal, and family life was not what he thought it should be.  He also noted that the Veteran showed no sign of psychosis in the hospital.  The discharge diagnoses were suicide idea in unrelenting depression, and dysthymic disorder.

The Veteran was again hospitalized in September 1982.  The discharge diagnosis was borderline personality disorder.  The author of the discharge summary noted that it was the Veteran's fourth hospitalization, and that he was previously diagnosed as having reactive depression, adjustment reaction, and dysthymic disorder.  He listed previous history including admission for drug overdose and reactive depression in November 1974, adjustment reaction and dysthymic disorder in 1981, and suicidal ideation and depression in April 1982.  On assessment, the Veteran related that he had used marijuana and some other drugs in the Navy but was never caught.  He noted that he was in trouble on two occasions for unauthorized absences.

On VA examination in December 1983, the Veteran stated that his emotional problems started in service when he was involved in heavy use of marijuana, barbiturates, angel dust, and other drugs.  He stated that he used drugs almost every day from 1972 to 1974.  He denied having been hospitalized during service.  He also denied disciplinary action.  He reported that he was arrested, and that he was set up and charged for conspiracy and selling drugs in 1974.  He stated that following his arrest, he attempted suicide with aspirin and barbiturates and was hospitalized for three days.  He denied any drug use except occasional marijuana use, which he indicated he had has used four months previously.  He stated that he was fired from a security guard job because he reported that his employer was dealing drugs.  He noted that he was hospitalized following this, and that he was also hospitalized in 1982.  Following examination, the diagnoses were multiple substance abuse in remission and adjustment disorder with work inhibition and disturbance of conduct.  

On VA examination in December 1987, the Veteran reported a history of drug use while in the Navy.  He indicated that he was able to leave service without prosecution.  He noted that he attempted suicide in November 1974 following an arrest for conspiracy to sell drugs.  He denied any drug use since 1974.  Following examination, the diagnosis was anxiety reaction.

In February 1988, the Veteran testified that he had attempted suicide in 1974 and was hospitalized in a coma for two days.  He stated that it was an overreaction to being arrested for drug possession.  He also indicated that he attempted suicide in 1981 via carbon monoxide.  

The Veteran was evaluated by a private psychologist's practice in November 1988.  The provider administered the Minnesota Multiphasic Personality Inventory (MMPI) and conducted a psychological interview.  He noted that the MMPI showed a response suggesting a probability of ego dysfunction, or severe neurosis.  He indicated that persons with such a pattern of response could be seriously disturbed with attitudes similar to those found in men considered to be paranoid schizophrenic.  He also provided a diagnosis of paranoid personality disorder.  He noted that the disorder was longstanding, thereby consolidating his defenses into chronic attitudes and chronic modes or reaction.  

An additional private evaluation was conducted in July 1989.  The Veteran reported that he began to use drugs during service, primarily marijuana.  He noted that he also used LSD a few times and PCP once.  He stated that he was arrested in 1974 for trying to sell PCP to a narcotics agent, and pled guilty.  He reported that he supported himself on Social Security disability.  He indicated that his father had a diagnosis of schizophrenia.  Following examination, the impression was paranoid personality.  The provider noted that at times under stress the Veteran might become psychotic, but he did not see him as being schizophrenic.  

An undated consultation report from the practice that evaluated the Veteran in November 1988 indicates that the Veteran reported for an initial evaluation in July 1993 and had been seen consistently for weekly one hour psychotherapy sessions.  The provider noted that the initial presenting problem was the death of a loved one, but that throughout the evaluation and psychotherapy sessions further pathology was revealed.  The authors of the report provided diagnoses of dysthymia and paranoid personality disorder.  They indicated that the Veteran might be trying to appear more pathological than he actually was.

On VA examination in September 1993, the Veteran reported that he had a drug problem in the Navy, from 1972 to 1974, and tried just about every drug.  He indicated that just prior to his discharge, urinalysis was positive for phenobarbital, but that he and the Navy elected mutually not to deal with substance abuse during his remaining weeks of service.  The Veteran reported that he had no mental health treatment until the early 1980s when he was hospitalized in 1981 for attempted suicide; he noted that he again attempted suicide in 1983.  He reported that during service in Puerto Rico, he used marijuana and drank rum daily.  Following examination, the diagnoses were adjustment disorder with mixed emotional features and personality disorder, not otherwise specified (NOS) with paranoid, narcissistic, histrionic, and borderline features.  

In April 1994, the Veteran submitted a copy of a January 1987 letter from the York County Probation Department, which indicates that he was found guilty of two counts of delivery of drugs and one count of criminal conspiracy for offenses that occurred in August and September 1974.  The letter notes that the Veteran was sentenced to 12 months of probation and that his subsequent adjustment on probation was satisfactory.  In marginal notes, the Veteran indicated that he had never used drugs prior to his time in the Navy.  He also pointed out that the offenses of which he was convicted occurred shortly after his separation from service.

The Veteran was hospitalized at a VA facility for 15 days in April 1994.  He reported increased thoughts of suspicion and urges to harm.  He indicated that he had been free from intoxicants for the previous three years.  The author of the discharge summary noted that historically, the Veteran had been considered schizoaffective.  The discharge diagnosis was major depression.

In an April 1994 statement, the Veteran indicated that he entered service as a clean upstanding high school graduate, but had a serious drug problem when he left service.  He stated that he was exposed to drug abuse when he arrived for duty at the Naval Station at Roosevelt Roads, Puerto Rico.  He noted that the was threatened by the people who used drugs.  He indicated that he finally broke down from pressure in around May 1972 and after someone laced his lemonade with LSD.  He indicated that this led to his using marijuana and more drug abuse.  He stated that his superiors refused to address the problem despite their knowledge of it.  He related that the drug problems followed him to the USS Kennedy, where he failed urinalysis in July 1974.  He stated that he was scheduled to be released in August 1974 so the officer in charge of sick bay decided to ignore the results; he related that he was told at the time that it was known that he had a drug problem but that he would not be retained for treatment since he was getting ready for separation.  He maintained that his drug problems had caused alteration in thought and perception, as verified by numerous doctor's reports.    

An undated psychological consultation report from the practice that evaluated the Veteran in November 1988 indicates that he began therapy with the author in July 1993.  She noted that the Veteran was initially diagnosed with paranoid personality disorder but that further information indicated significantly more pathology than first indicted, including major depression with psychosis, and a schizoid personality disorder in addition to paranoid personality traits.  The diagnostic impressions were major depression with psychosis, paranoid personality disorder, and schizoid personality disorder.  

On VA examination in July 1995, the Veteran related that he had experienced chronic and recurrent depression for about 20 years.  He endorsed auditory hallucinations, suspicion of others, and occasions when the television and radio seemed to be talking to him.  He described his first mental hospitalization following a suicide attempt.  He noted that at one time, he took LSD, amphetamines, and barbiturates on an almost daily basis for a period of about one year.  He mentioned that the Navy had identified him as a drug abuser.  Following examination, the diagnoses were major depression and history of alcohol and multiple drug abuse.  The examiner also indicated a diagnosis of paranoid personality disorder.

The Veteran was hospitalized at a VA facility in December 1996, with a diagnosis of depression with mania.  The author of the discharge summary noted in an addendum that the diagnosis was changed from bipolar disorder to paranoid schizophrenia.  

In July 1998, a provider from the Veteran's private psychologist's practice indicated that the Veteran had a "thinking disorder" that was either triggered by or exacerbated by an event that alleged happened while in the Navy.  He noted that the incident appeared to be one in which a foreign substance was placed in a drinking container used by the Veteran, resulting in total mental confusion, disorientation, physical symptoms, memory loss, and poor judgment.  The author noted that the Veteran continued to have a thinking disorder, being paranoid and tangential, and lacking in social skills.  He indicated diagnoses of PTSD and substance abuse with psychosis, as well as paranoid personality disorder.

In a statement received by VA in November 1998, the Veteran indicated that he was on liberty from the USS Kennedy, drinking sangria in Barcelona, when he began perspiring heavily and noticed a visual disturbance.  He stated that he walked outside of town and began having auditory and visual hallucinations.  He indicated that he realized that someone had put something in his sangria, and that he remained in such a condition for three days.  He stated that from that point, his thinking was not clear and he commonly made bad judgments, with resulting minor disciplinary action.  He also stated that his ship was in the Middle East during the "Yom Kippur War" in 1973, and he was stressed out thinking that Armageddon had arrived.  He stated that he was threatened by the heavy drug users in his division if he turned them in.  

In September 2007, York Hospital indicated that it had no records prior to 1980.

In an October 2007 statement, the Veteran's brother, B.L., indicated that the Veteran's stint in the Navy changed him dramatically.  He noted that the Veteran seemed very depressed and disillusioned after leaving service.  

An October 2007 lay statement indicates that the author was a registered nurse on the psychiatric unit at York Hospital in November 1974, when the Veteran was admitted through the intensive care unit following a drug overdose.  She noted that following five days of treatment, it was determined that the Veteran's psychiatric depression was responding and the Veteran was released.  

In a September 2008 statement, the Veteran's brother, J.L., who reportedly holds a doctorate in divinity, indicated that the Veteran's years in the Navy were deleterious to his emotional and mental health, and made him difficult to deal with and even understand.  He opined that the environment of "macho men abusing all nature of substances - legal and illegal in my professional opinion and those of my deceased parents altered forever and intractably the young functional man" the Veteran once was.  He noted that during the last two years of service the Veteran exhibited high levels of anxiety and classic symptoms of both depression and PTSD.  He stated that he had no doubt whatsoever that the Veteran's psychiatric symptoms and features were directly related to his service in the Navy and the extraordinary inhospitable environment he found himself in.  

A September 2008 statement from T.B., PhD, a licensed psychologist, notes that he knew the Veteran after his discharge from service and during the time that he was completing an undergraduate degree in behavioral sciences.  He noted that his earliest encounters with the Veteran resulted in his impression of a fragile individual who had heightened sensitivity to anxiety in social settings.  He noted that frequent conversations with the Veteran's brother, J.L., involved concerns over the Veteran's social isolation and his symptoms of depression and anxiety that J.L. found especially troubling due to how distinct these behaviors were from how the Veteran was prior to entering service.  He related J.L.'s feelings that the Veteran's emotional symptoms were related to his inability to adjust to the social climate in the Navy, which he described as hyper masculine with wide spread substance abuse.  

An October 2008 VA initial outpatient mental health assessment indicates that the Veteran was a poor historian, being severely circumstantial and tangential.  He expressed feelings of persecution and reported that he had been in trouble for arguing with his neighbors.  The provider concluded that the Veteran did not meet the criteria for anxiety disorder, bipolar disorder, intermittent explosive disorder, or major depressive disorder.  With respect to substance abuse history, the Veteran reported that he was a heavy drinker in service, and that he also used marijuana.  He noted that he had experimented with LSD and speed.  The diagnoses were paranoid schizophrenia, rule out bipolar disorder, and schizoid personality disorder by history.

In a February 2009 statement, the Veteran asserted that his diagnosed adjustment disorder, depression, and dysthymic disorder over the years proliferated into a more serious disorder known as schizophrenia.  

The Veteran was evaluated by a private psychologist in February 2009.  He reported that while aboard the USS Kennedy, he turned in other shipmates who were doing drugs.  He stated his belief that someone spiked one of his drinks and that he began walking around in a fog.  He indicated that he then began using marijuana and LSD.  He reported that two weeks following his discharge from service, he attempted suicide.  The provider noted that the Davidson Trauma Scale (DTS) was administered and that the Veteran's total score indicated severe symptoms of PTSD.  She also noted that the Clinical Assessment of Depression (CAD) was administered, and that on all but one scale, the Veteran scored in the range of significant clinical risk.  On the CAPS 17-Item Trauma Exposure Checklist, the Veteran identified trauma of being threatened with injury by drug abusers, believing that his life was threatened; knowing that people he knew were seriously injured.  He reported feeling stunned and shocked, and disconnected from the situation.  On the Symptoms List of Adjustment Problems, the Veteran rated numerous problems that are consistent with symptoms of PSTD, depression, and anxiety as serious or extreme.  The provider concluded that there was sufficient evidence to support the diagnosis of paranoid schizophrenia, PTSD, depression, anxiety, and panic disorder.  She noted the Veteran's report of symptoms beginning shortly following the traumatic events he experienced - she related that these included a violent atmosphere on his ship, with criminals who pressured him to do drugs and engage in homosexual activity.  She also noted the Veteran's statement that he felt like a failure because he did not say anything, and that his main problem was dealing with guilt and feeling like a failure.  

During a November 2009 decision review officer hearing, the Veteran testified that his experiences in service made him very anxious.  He indicated that he had the same feelings in service as he currently had.  He stated that he had spoken with one of his commanding officers about treatment, but he chose instead to be discharged honorably.  

On VA examination in July 2010, the Veteran reported that during service, he was scared of sailors who used heavy drugs and felt pressured to use them.  He stated that he felt threatened by and had to fight a drug dealer who pressured him.  He stated that he believed that his drink was spiked in Spain and that the effects wore off in two days.  He indicated that he then started smoking marijuana.  He related that toward the end of his enlistment he attempted suicide twice by strangulation because he felt like a total failure and was being pushed around by a bunch of drug users.  He indicated that the second time someone intervened but that he got no assistance.  He stated that he felt unsafe aboard the USS Kennedy but began to smoke marijuana and use Quaaludes and LSD in effort to fit in.  He expressed that following service, he felt like a failure and as if other people were out to get him, and gave in to drug use.  His legal history was reviewed, to include his 1974 charge.  The examiner noted that the Veteran functioned well during his college studies, and that the Veteran reported that this because he controlled his environment.  Following examination, the diagnosis was paranoid schizophrenia.  The examiner concluded that the Veteran's experience aboard ship did not cause or lead to his current diagnosis, which was largely thought to be etiologically related to genetic factors.  He noted that the Veteran's experiences aboard ship did not meet the criteria for a traumatic event; he stated that the Veteran was likely to have been very sensitive to real or imagined threats aboard ship before his psychotic disorder fully emerged.  He further stated that the disorder was not caused by or a result of being or feeling threatened by drug abusers aboard ship; or abuse of marijuana, LSD, or other illicit substances while on active duty.  He reasoned that paranoid schizophrenia was presumed, by a consensus of mental health professionals, to have a genetic or biological basis.  He noted that the real or perceived threats of injury by drug users aboard the USS Kennedy did not meet the DSM stressor criterion.  He indicated that it was likely that the Veteran would have shown signs and symptoms of paranoid schizophrenia whether or not he served in the military.  He also pointed out that it was relevant that some records reflected reports that the Veteran's father was schizophrenic as well.

The November 2010 report of a private clinical psychologist indicates that the Veteran had a longstanding history of mental health treatment and a number of different diagnoses.  His military history was reviewed.  He reported that during his tour on the USS Kennedy, he reported illegal drug users to a superior, and his shipmates retaliated and spiked his drink.  He stated that after this incident, he began using marijuana and LSD to fit in.  He reported that he attempted suicide twice by hanging himself with a towel.  The provider noted that shortly after discharge from service, the Veteran apparently began to suffer from a thought disorder, considering his report that urging his first psychiatric hospitalization he saw a fluorescent blue circle on the ceiling.  The Veteran stated that when he mentioned this to a nurse, her reaction told him that he had lost touch with reality.  The provider noted that the Personality Assessment Screener was administered and the results were considered valid as the Veteran responded in a reasonably forthright manner.  He noted that the profile suggested significant potential for social detachment.  He also indicated that the Beck Depression Inventory was administered and revealed severe problems in various areas.  The diagnoses were paranoid schizophrenia, bipolar type schizoaffective disorder, major depressive disorder, generalized anxiety disorder, and panic disorder.  The provider opined that the Veteran's initial hospitalization was precipitated by his first psychotic break and not a depressive experience.  He noted that the Veteran recalled that during his first hospitalization he had a hallucination and felt that he had lost touch with reality.  He indicated that such experiences were clear evidence of a thought disorder and not mood induced.  

In November 2010, the private psychologist who had evaluated the Veteran in February 2009 provided an addendum.  She stated that the environment aboard the Veteran's Navy ship was experienced by the Veteran as a cluster of traumatic experiences that included violence and pressure to use drugs.  She concluded that it was likely that those experiences caused the Veteran's mood disorder to become more severe and that the specific constellation of symptoms eventually rendered a diagnosis of schizophrenia.  She indicated that the Veteran began to decompensate aboard ship, and that it was highly likely that he had schizophrenia at the time of his suicide attempt, but that he was just not diagnosed at that time.  

In a November 2010 statement, the Veteran's brother, J.L., recalled that the Veteran seemed to be happy and was being regularly promoted when he was in Puerto Rico.  He noted that their father had mentioned concern that the Veteran was in trouble on the USS Kennedy, but did not mention anything specific.  He indicated that following separation, he noted a major change in the Veteran's personality.  He stated that their parents discovered drugs in the Veteran's room and insisted that he obtain counseling.  He noted that the Veteran was arrested around October 1969 and reported at that time to his family that he experienced hallucinations and night sweats.  

In a December 2010 statement, the Veteran related that when he left ship in 1974 he was in poor health due to a barbiturate dependency and some psychiatric issues.  He stated that he was told by a lieutenant aboard ship that he had failed urinalysis and was being sent to the Portsmouth Navy Hospital to dry out.  He indicated that when he arrived on the Kennedy in April 1973 he had difficulty sleeping and problems discerning dreams from reality.  He noted that he purchased barbiturates from a sailor on board, which was practice among the younger sailors.  He stated that he was afraid to go to sick bay for fear of bad consequences.  He indicated that he was transferred to a punishment detail and that he attempted suicide.  He noted that shortly after his discharge from service, he was charged with conspiracy and unlawful delivery of a controlled substance.  He stated that a state trooper had told him that he was arrested because he needed psychiatric help, and that he subsequently enrolled in college.  

On VA examination in November 2011, the Veteran's reported history was reviewed.  The examiner concluded that the Veteran did not have a diagnosis of PTSD.  Instead, she provided a diagnosis of paranoid schizophrenia, currently in remission.  She noted that the Veteran's history suggested a relatively late onset following a period of adequate functioning, a period of polysubstance abuse with arrest and hospitalization, and a period of stable functioning.  She indicated that use of and withdrawal from PCP could lead to extremes of anxiety and disinhibition, and that loss of impulse control and ability to judge his situation likely led to the Veteran's suicide attempt in 1974.  She noted that the Veteran was apparently diagnosed with reactive (situational) depression, but that the effects of drug use and withdrawal were also likely factors.  She noted that later, in 1982, the Veteran attempted suicide after a fight with his brother.  She indicated that although there were several mental health assessments conducted prior to 1986, none indicated evidence of thought disturbance typical of schizophrenia or attributable to personality disorder.  She noted that at the time, there was evidence of using suicidal gestures to escape consequences of actions, emotional disinhibition, and a noticeable tendency to blame others for the consequences of his actions.  She indicated that such are common features of personality disorders and that there was little evidence to suggest the prodromal stage of schizophrenia was present during service.  She concluded that it was much more likely that the Veteran's altered perceptions in the military were due to drug use and resolved with drug use was removed.  She noted that the evidence indicated that the Veteran was a passive follower since childhood and subject to peer pressure.  She concluded that there was little evidence to substantiate the Veteran's claim that the military was at fault for his substance use.  She further stated that he was unable to find any nexus between service and the Veteran's eventual diagnosis of paranoid schizophrenia.  She opined that it was unlikely that paranoid schizophrenia was either caused or aggravated by service.  She also concluded that the Veteran did not report a stressor that was adequate to support the diagnosis of PTSD.  She noted that results of an MMPI administration were invalid, indicating that an extremely high elevation on the validity subscale suggested over-reporting of symptoms.  She stated that although the profile was not considered valid, it was noteworthy that the highest clinical subscale score was on the index for paranoia, and that both over-reporting and paranoia had been noted on other personality inventories conducted on previous VA examinations.  

A July 2012 addendum report indicates that the previous VA examiner reviewed the record.  She noted that the factors that influenced the Veteran's 1974 suicidal gesture were likely his disinhibition due to  ongoing polysubstance abuse and the situational anxiety or distress of his civilian arrest on substance related charges.  She pointed out that the record indicated that the Veteran recovered from the effects of his polysubstance abuse, and that schizophrenia was most likely of late onset and not due to service or apparent during the year following separation.  She noted that the apparent diagnosis of reactive depression in November 1974 was due to distress over arrest and possible legal consequences.  She concluded that the Veteran did not appear to have developed psychosis within one year of discharge, noting that the Veteran's primary problem in 1974 was drug usage and difficulty facing the consequences of his actions.  She specifically opined that the Veteran's November 1974 suicide attempt was not a psychotic break or an early manifestation of schizophrenia.  

During his most recent hearing in July 2014, the Veteran's representative urged that the evidence supported a finding that the hospitalization in 1974 marked the onset of the Veteran's schizophrenia.  The Veteran testified that the stress and strain of service caused his claimed PTSD, which his attorney stated was diagnosed by an independent provider.  He stated that he was involved in a fight in June or July 1974, but there was no formal disciplinary action.  He also stated that he was afraid of going to war with Russia.  He reported that he attempted suicide twice in service by hanging himself with a towel.  He stated that he tried to kill himself because of bad nightmares and hallucinations.  He noted that he went to sick bay and was told that they were going to put him in Portsmouth Navy Hospital for six months and that this would cause a problem with his discharge, so he opted to get out and seek treatment.  He indicated that it was known during service that he was hooked on barbiturates.  

PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  In this case, the Board acknowledges that a private provider diagnosed PSTD in July 1998, and that another provider indicated that diagnosis in February 2009.  However, neither of these providers included a discussion of whether the Veteran's reported stressors and symptoms did in fact comport with the DSM IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  In sum, neither of these providers set forth a discussion of whether the Veteran's reported stressors supported a diagnosis of PTSD.  On the other hand, while the Veteran has been treated and assessed on numerous occasions, no other provider has indicated a diagnosis of PTSD.  Rather, the July 2010 VA examiner specified that the Veteran's reported experiences aboard ship did not meet the criteria for a traumatic event, and a November 2011 examiner reached the conclusion that the Veteran's reported stressors did  not support a diagnosis of PTSD under the DSM-IV.   

In assigning high probative value to the VA examiners' opinions, the Board notes that each had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, conducted a complete examination which included focused testing, and offered a detailed rationale with discussion of the Veteran's history and the findings of their examination in application to their conclusions.  There is no indication that the VA examiners were not fully aware of the Veteran's past psychiatric history or that either misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements, and those of the private providers who do not appear to have conducted a full diagnostic evaluation, and failed to explain how the Veteran's reported stressors and symptoms supported a diagnosis of PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted full and comprehensive assessments.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of a PTSD at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Acquired Psychiatric Disorder other than PTSD

The Board has also concluded that service connection is not warranted for any other acquired psychiatric disorder.  In this regard, the Board acknowledges that various Axis I diagnoses have been made.  Moreover, private providers have suggested that the Veteran's psychiatric diagnoses are related to service.  In July 1998, a private provider indicated that the Veteran had a thinking disorder that was either triggered by or exacerbated by an event that allegedly occurred in the Navy.  Notably, this incident reported by the Veteran has not been substantiated and is unsupported by the record.  In any event, the service medical records are clear that no psychiatric findings, to include a thought disorder, were noted during service or at discharge.  In November 2010 a private clinical psychologist opined that the Veteran's initial hospitalization in 1974 was precipitated by his first psychotic break rather than a depressive experience.  He noted the Veteran's report of a hallucination during that hospitalization and that such experiences were clear evidence of a thought disorder.  It is not entirely clear, however, that the Veteran did in fact have psychotic symptoms during the 1974 hospitalization or at any time in the ensuing years, until 1988, when the Veteran's MMPI profile suggested paranoid schizophrenia.  

The Board finds most persuasive the reports of the July 2010 and November 2011 examinations.  Each of these examiners carefully reviewed the Veteran's history, to include records showing various diagnoses and records from private providers suggesting that the Veteran's acquired psychiatric disorder is related to service.  They also conducted in-depth interviews and assessed the Veteran's reported symptoms, to include his assertion that psychiatric symptoms began in service or are related to drug use during service.  The 2010 examiner diagnosed paranoid schizophrenia and concluded that it was not related to being or feeling threatened by drug abusers aboard ship, or abuse of drugs while on active duty.  He reasoned that paranoid schizophrenia was presumed, by a consensus of mental health professionals to have a genetic or biological basis, and that the Veteran would likely have shown signs of paranoid schizophrenia regardless of whether he served.  The 2011 examiner also diagnosed paranoid schizophrenia and concluded that while several mental health assessments were conducted prior to 1986, none evidenced thought disturbance typical of schizophrenia.  She noted that there was little evidence to suggest that the prodromal stage of schizophrenia was present during service.  In her 2012 addendum, she indicated that the Veteran's 1974 suicide attempt was not a psychotic break or an early manifestation of schizophrenia.  She pointed out that it was more likely due to his disinhibition due to polysubstance abuse and the situational anxiety of his arrest on substance related charges.  In assigning high probative value to the reports of the two VA examiners, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file to include previous Axis I and Axis II diagnoses, and discussed the rationale underlying their conclusions.  There is no indication that these examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA providers' findings to be of greater probative value than the other private opinions and Veteran's unsupported statements to the contrary.

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of an acquired psychiatric disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  

Moreover, the Board notes that the Veteran's more recent reported history does not necessarily comport with the history provided by his service treatment records, or the records pertaining to his post-service symptoms and treatment.  As discussed in detail above, the Veteran has a long history of psychiatric treatment.  However his reports of in-service incidents and symptoms are unsupported by the service records.  Specifically, the Veteran has reported that he used multiple substances while in the Navy, but has varied in his reports of whether this was known to the service.  In November 1981, he reported that he was busted for selling drugs in the Navy and discharged; in 1982, he reported that he used drugs during service but was never caught; in 1983, he denied disciplinary action; in 1994, he reported that he failed urinalysis in 1974 and that the officer in charge of sick bay decided to ignore the results.  Notably, the Board observes that the service treatment records are entirely negative for any findings pertaining to illicit drugs.  As discussed above, urinalysis in June 1974 revealed phenobarbital, but the provider concluded that the finding was legitimate when the Veteran explained that he had been taking his father's ulcer pills.  Moreover, just prior to his separation from service, the Veteran was counseled as to the advantages of reenlistment and was recommended for reenlistment.  The service personnel records do not reflect that the Veteran was disciplined for any drug related offenses, and that despite one episode of nonjudicial punishment, he was recommended for retention.  

With respect to the Veteran's recent reports of experiencing psychotic symptoms during service, the Board notes that there is no evidence of thought disorder in the record.  He was psychiatrically normal at discharge examination.  Moreover, while he has also recently reported that he experienced a hallucination coincident with his hospitalization in 1974 following a suicidal gesture, the events surrounding this gesture and his subsequent hospitalization suggest that the assessment of reactive depression was appropriate.  In 1981 and 1982 the Veteran was diagnosed with dysthymic disorder following negative life events and problems coping.  Psychotic symptoms are not documented until many years following service.  In light of these inconsistencies, the Board concludes that the Veteran's statements regarding symptoms in service and psychotic symptoms in 1974, during the year following his separation from service, are unreliable and not credible.  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran argues that he experienced continuity of psychiatric symptoms in the years following service, the Board observes, as discussed above, that psychiatric treatment and diagnoses in 1974 and the early 1980s have been found to be related to life events and the Veteran's difficulty coping with those situations rather than any event or incident of service.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that while the Veteran experienced psychiatric symptoms and sought treatment during the years following service, those symptoms were reactions to life events and not evidence of continuity of symptomatology of a psychiatric disorder related service.  For these reasons, the Board finds that any current claim of continuity of symptoms is less credible than the contemporaneous evidence demonstrating that the Veteran's symptoms during 1974 and in the 1980s were unrelated to any event of service and were instead reactions to life events and the Veteran's inability to cope with those events.  Thus, the Board concludes that the Veteran's assertions of continuity of symptoms in relation to his current diagnoses are also unreliable and not credible.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to psychiatric disorders, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

	
ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, adjustment disorder, depression, anxiety disorder, and paranoid schizophrenia, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


